PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arnone et al.
Application No. 15/287,844
Filed: 7 Oct 2016
For: METHOD OF DYNAMIC DATA ACQUISITION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the 37 CFR 1.137(a), filed December 3, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned on February 16, 2019 for failure to file an oath/declaration for the second named joint inventor, Atilio R. Steuer, in compliance with 37 CFR 1.63 no later than the date the issue fee was paid, February 15, 2019.  A Notice of Abandonment was mailed on February 22, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Petitioner has submitted a proper reply in the form of an acceptable declaration by the three inventors; the petition fee of $525; and an acceptable explanation of the circumstances giving rise to the failure to timely file a declaration by the inventors and the delay in filing the initial petition to revive. Accordingly, the petition under 37 CFR 1.137(a) is granted.

After the mailing of this decision, the file will be referred to the Office of Data Management for processing into a patent.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET